UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07917 Wilshire Variable Insurance Trust (Exact name of Registrant as specified in charter) Wilshire Associates Incorporated 1299 Ocean Avenue, Suite 700 Santa Monica, CA 90401-1085 (Address of principal executive offices) (Zip code) Jason A. Schwarz, President 1299 Ocean Avenue, Suite 700 Santa Monica, CA 90401-1085 (Name and address of agent for service) Registrant’s telephone number, including area code: 310-260-6639 Date of fiscal year end: December 31 Date of reporting period: June 30, 2014 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A Registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A Registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Report to Shareholders is attached herewith. Wilshire Variable Insurance Trust SEMI-ANNUAL REPORT (Unaudited) Equity Fund Balanced Fund Income Fund Small Cap Fund International Equity Fund Socially Responsible Fund June30, 2014 Wilshire Variable Insurance Trust Table of Contents Shareholder Letter 2 Fund Commentaries 4 Disclosure of Fund Expenses 16 Schedules of Investments 18 Statements of Assets and Liabilities 42 Statements of Operations 43 Statements of Changes in Net Assets 44 Financial Highlights 46 Notes to Financial Statements 52 Additional Fund Information 63 Board Approval of Subadvisory Agreement 64 Shares of the Equity Fund, Balanced Fund, Income Fund, Small Cap Fund, International Equity Fund and Socially Responsible Fund are sold only as the underlying investment for variable annuity contracts issued by insurance companies. This report is authorized for use in connection with any offering of a Fund’s shares only if accompanied or preceded by the Fund’s current prospectus. Shares of the Wilshire Variable Insurance Trust are distributed by SEI Investments Distribution Co. Wilshire Variable Insurance Trust Letter to Shareholders Dear Wilshire Variable Insurance Trust Shareholder: We are pleased to present this first half report to all shareholders of the Wilshire Variable Insurance Trust. This report covers the period from January 1, 2014 to June 30, 2014 for the Equity Fund, Balanced Fund, Income Fund, Small Cap Fund, International Equity Fund, and Socially Responsible Fund. MARKET ENVIRONMENT U.S. Equity Market The U.S. stock market, as represented by the Wilshire 5000 Total Market IndexSM, returned 7.01% during the first half of the year and posted its eighth consecutive quarterly gain. After experiencing losses to start the year, the index finished the period strong and is up almost 25% since June 30 of last year. During the first six months of the year, large-cap stocks outpaced small-cap stocks, with the Wilshire U.S. Large-Cap IndexSM and Wilshire U.S. Small-Cap IndexSM returning 7.17% and 5.71%, respectively, while value stocks outperformed growth-oriented securities across capitalizations. All sectors posted positive performance for the first six months of the year. After a strong first quarter for Health Care and Utilities, Energy excelled in the second quarter. Through June 30, Utilities, Energy, and Health Care were the best performing sectors returning 17.97%, 14.05%, and 10.06%, respectively, while Consumer Discretionary lagged all other sectors returning 1.12%. International Equity Market International equities also advanced in the first half of the year as the Morgan Stanley Capital International (“MSCI”) EAFE Index rose 4.78%. After trailing their developed market counterparts by over 25% in 2013, emerging markets finished the period strong, leading foreign developed markets from April through June. The MSCI Emerging Markets Index rose 6.14% through June 30. Geopolitical tensions have dominated headlines this year, particularly within emerging market economies. Through the first half of the year, battles between the Iraqi government and rebel forces and the ongoing escalation of tensions between Russia and Ukraine over Crimea have largely been ignored by investors. After a slow start to the year, Asian markets finished with a strong second quarter. The MSCI Japan Index rose 6.66% in the second quarter after worries over April’s tax hike dissipated. The MSCI China Index also rallied in the second quarter, returning 5.52% as concerns over slowing economic growth were overshadowed by indications of possible economic reform. Bond Market Fixed income markets rallied throughout the first half of the year. The broad fixed-income market posted positive returns as the Barclays U.S. Aggregate Bond Index returned 3.93% year-to-date. During the first quarter, despite overnight rates maintaining their near-zero levels, most short-maturity yields rose over the quarter, flattening the yield curve and leading to exceptionally strong performance by long-dated Treasury paper. In the second quarter, investors again looked to longer-maturity and higher-credit risk paper in search of yield. The Barclays Long Term Treasury Index and the Barclays U.S. Corporate High Yield Index rose 12.14% and 5.46%, respectively. After rallying at the end of 2013 to the surprise of many investors, the 10-year U.S. Treasury rate fell 51 basis points through the first six months of the year, yielding 2.53% on June 30. 2 Wilshire Variable Insurance Trust Letter to Shareholders - (Continued) FUND PERFORMANCE REVIEW For the six months ended June 30, 2014, the Equity Fund returned 5.35%, underperforming the S&P 500 Index by 1.79%. For the six months ended June 30, 2014, the Balanced Fund returned 4.07%, underperforming its custom benchmark by 1.64%. For the six months ended June 30, 2014, the Income Fund returned 4.73%, outperforming the Barclays U.S. Aggregate Bond Index by 0.80%. For the six months ended June 30, 2014, the Small Cap Fund returned 1.90%, underperforming the Russell 2000 Index by 1.29%. For the six months ended June 30, 2014, the International Equity Fund returned 2.64%, underperforming the MSCI EAFE Index by 2.14%. For the six months ended June 30, 2014, the Socially Responsible Fund returned 5.05%, underperforming the S&P 500 Index by 2.09%. While most of the Funds struggled in the first half of 2014, we are confident that each Fund is well positioned for future growth. As always, we sincerely appreciate your continued support and confidence in Wilshire Associates. Jason Schwarz President, Wilshire Variable Insurance Trust The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Returns assume reinvestment of all distributions. Annuity contract fees are not reflected in returns. If these fees were included, returns would be lower. Recent performance can be found at your particular insurance company. Index performance is presented for general comparative purposes. Unlike a mutual fund, the performance of an index assumes no taxes, transaction costs, management fees or other expenses. An individual cannot directly invest in any index. This material represents an assessment of the market environment at a specific point in time and is not intended to be a forecast of future events, or a guarantee of future results. This information should not be relied upon by the reader as research or investment advice regarding the Funds or any stock in particular. There are risks involved with investing, including the possible loss of principal. In addition to the risks associated with investing, investments in smaller companies typically exhibit higher volatility. Bonds and bond funds will decrease in value as interest rates rise. Foreign investments often involve risks such as political instability, differences in financial reporting standards and less stringent regulation of securities markets. Foreign investment risk may be particularly high to the extent the funds invest in securities of issuers based in countries with developing economies (i.e., emerging markets). These securities may present market, credit, currency, liquidity, legal, political and other risks different from, or greater than, the risks of investing in developed foreign (non-U.S.) countries. Diversification may not protect against loss. Wilshire Variable Insurance Trust Funds are available only through third party insurance company separate accounts established for the purposes of funding variable life contracts and may not be purchased directly. The variable annuity contracts and variable life insurance policies are described in the separate prospectuses issued by participating insurance companies. Please see the prospectuses for information about surrender charges, mortality and expense risk fees and other charges that may be assessed by participating insurance companies under the variable annuity contracts or variable life insurance policies. 3 Wilshire Variable Insurance Trust Equity Fund Commentary EQUITY FUND Average Annual Total Return Six Months Ended 06/30/14* 5.35% One Year Ended 06/30/14 22.95% Five Years Ended 06/30/14 15.58% Ten Years Ended 06/30/14 5.52% S&P 500 INDEX(1) Average Annual Total Return Six Months Ended 06/30/14* 7.14% One Year Ended 06/30/14 24.61% Five Years Ended 06/30/14 18.83% Ten Years Ended 06/30/14 7.78% * Not annualized. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Returns assume reinvestment of all distributions. Annuity contract fees are not reflected in returns. If these fees were included, returns would be lower. Recent performance can be found at your particular insurance company. The S&P 500 Index is an unmanaged index consisting of 500 stocks. An individual cannot invest directly in any index. Index performance is presented for general comparative purposes. During certain periods, certain fees and expenses were waived and reimbursed. Without waivers and reimbursements, total returns for the periods would have been lower. For the six months ended June 30, 2014, there were no waivers. 4 Wilshire Variable Insurance Trust Equity Fund Commentary - (Continued) PORTFOLIO SECTOR WEIGHTING* (As of June 30, 2014) The U.S. stock market got off to a strong start as the Wilshire 5000 IndexSM rose 7.01% through June 2014. After a loss to start the year as a global flight to safety impacted most asset classes in January, investors became more comfortable with economic data as the months proceeded and winter temperatures began to thaw. The chair of the Federal Reserve changed hands during the first quarter as Janet Yellen assumed leadership in February. In the second quarter equities rallied further and the Wilshire 5000 IndexSM posted its eighth consecutive quarterly gain. After a nearly flat April, the Wilshire 5000 IndexSM was up strongly in both May and June and was up almost 25% since June 30 of last year. Investors did not appear overly concerned with the worst quarter for real GDP growth since the recession. The Fed continued tapering its asset purchases and suggested that it believes the downtick in growth and uptick in inflation are both temporary occurrences. Both large and small capitalization stocks posted gains during the first six months of the year, however large capitalization securities outpaced their smaller capitalization counterparts with the Wilshire U.S. Large-Cap IndexSM and Wilshire U.S. Small-Cap IndexSM returning 7.18% and 5.70%, respectively. Within both large and small capitalizations, value stocks outperformed growth securities. All sectors within the Wilshire 5000 IndexSM were positive year-to-date. Utilities (17.97%), Energy (14.05%) and Health Care (10.06%) were the top performers, while Consumer Discretionary (1.12%) and Telecom Services (4.02%) lagged the broader market during the first half of the year. The Equity Fund (the “Fund”) returned 5.35% for the first six months of 2014, underperforming the S&P 500 Index return of 7.14% by 1.79%. While Fund performance was hindered by poor stock selection in the Consumer Discretionary, Health Care, and Consumer Staples sectors, it benefited from positive stock selection in the Industrials sector. Despite the Fund’s underperformance versus its benchmark, we believe the Fund is well positioned going into the second half of 2014 as the market deals with ongoing macroeconomic and geopolitical issues. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Annuity contract fees are not reflected in returns. If these fees were included, returns would be lower. * Based on percent of the Fund’s total investments in securities and affiliated funds, at value. Includes investments held as collateral for securities on loan (See Note 6 in Notes to Financial Statements). 5 Wilshire Variable Insurance Trust Balanced Fund Commentary BALANCED FUND Average Annual Total Return Six Months Ended 06/30/14* 4.07% One Year Ended 06/30/14 16.69% Five Years Ended 06/30/14 11.88% Ten Years Ended 06/30/14 5.32% STOCK/BOND COMPOSITE INDEX(1) Average Annual Total Return Six Months Ended 06/30/14* 5.71% One Year Ended 06/30/14 17.14% Five Years Ended 06/30/14 13.03% Ten Years Ended 06/30/14 6.99% * Not annualized. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Returns assume reinvestment of all distributions. Annuity contract fees are not reflected in returns. If these fees were included, returns would be lower. Recent performance can be found at your particular insurance company. Stock/Bond Composite Index is a blend of 50% S&P 500 Index, 35% Barclays U.S. Aggregate Bond Index and 15% of the MSCI EAFE Index. The S&P 500 Index is an unmanaged index consisting of 500 stocks. The Barclays U.S. Aggregate Bond Index is a market value-weighted index of investment grade fixed-rated debt issues, including government, corporate, asset-backed and mortgage-backed securities with a maturity of one year or more. The MSCI EAFE Index is an unmanaged capitalization-weighted measure of stock markets in Europe, Australasia and the Far East. An individual cannot invest directly in any index. Index performance is presented for general comparative purposes. During certain periods, certain fees and expenses were waived and reimbursed. Without waivers and reimbursements, total returns for the periods would have been lower. For the six months ended June 30, 2014, there were no waivers. 6 Wilshire Variable Insurance Trust Balanced Fund Commentary - (Continued) PORTFOLIO SECTOR WEIGHTING* (As of June 30, 2014) The U.S. stock market got off to a strong start as the Wilshire 5000 IndexSM rose 7.01% through June 2014. After a loss to start the year as a global flight to safety impacted most asset classes in January, investors became more comfortable with economic data. In the second quarter equities rallied further and the Wilshire 5000 IndexSM posted its eighth consecutive quarterly gain. After a nearly flat April, the Wilshire 5000 IndexSM was up strongly in both May and June and was up almost 25% since June 30 of last year. Investors did not appear overly concerned with the worst quarter for real GDP growth since the recession. International stock markets underperformed the U.S. as the MSCI All Country World ex-U.S. Index returned 5.56% in the first half of the year. The escalation of tensions between Russia and Ukraine and the deterioration of Iraq’s fragile régime fueled additional investor concern during the quarter. However, this turmoil barely provided a pause for global stock markets’ upward march in the second quarter of 2014. With most major economies enjoying increased central bank support, and China’s government working to buoy the nation’s economic growth, equities returned healthy gains, with emerging market stocks recovering strongly from a weak first quarter. Fixed income markets ended the first half of the year strong as U.S. Treasury yields fell at most maturities. Investment grade U.S. bonds (the Barclays U.S. Aggregate Bond Index) returned 3.93% and global bonds (the Barclays Global Aggregate Index) returned 4.93%. The 10-year U.S. Treasury fell to 2.53% to end the second quarter, down 51 basis points from 3.04% at the end of 2013. The Balanced Fund (the “Fund”) returned 4.07% for the first six months of 2014, underperforming the custom benchmark return of 5.71% by 1.64%. Despite the Fund’s underperformance versus its benchmark, we believe the Fund is well positioned going into the second half of 2014 as the market deals with ongoing macroeconomic and geopolitical issues. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Annuity contract fees are not reflected in returns. If these fees were included, returns would be lower. * Based on percent of the Fund’s total investments and investments in affiliated funds, at value. 7 Wilshire Variable Insurance Trust Income Fund Commentary INCOME FUND Average Annual Total Return Six Months Ended 06/30/14* 4.73% One Year Ended 06/30/14 5.51% Five Years Ended 06/30/14 6.68% Ten Years Ended 06/30/14 4.64% BARCLAYS U.S. AGGREGATE BOND INDEX(1) Average Annual Total Return Six Months Ended 06/30/14* 3.93% One Year Ended 06/30/14 4.37% Five Years Ended 06/30/14 4.85% Ten Years Ended 06/30/14 4.93% * Not annualized. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Returns assume reinvestment of all distributions. Annuity contract fees are not reflected in returns. If these fees were included, returns would be lower. Recent performance can be found at your particular insurance company. The Barclays U.S. Aggregate Bond Index is a market value-weighted index of investment grade fixed-rated debt issues, including government, corporate, asset-backed and mortgage-backed securities with a maturity of one year or more. An individual cannot invest directly in any index. Index performance is presented for general comparative purposes. During certain periods, certain fees and expenses were waived and reimbursed. Without waivers and reimbursements, total returns for the periods would have been lower. For the six months ended June 30, 2014, there were no waivers. 8 Wilshire Variable Insurance Trust Income Fund Commentary - (Continued) PORTFOLIO SECTOR WEIGHTING* (As of June 30, 2014) Fixed income markets ended the first half of the year strong as U.S. Treasury yields fell at most maturities. Investment grade U.S. bonds (the Barclays U.S. Aggregate Bond Index) returned 3.93% and global bonds (the Barclays Global Aggregate Index) returned 4.93%. Janet Yellen’s initial public statements as the new chair of the U.S. Fed reassured markets that accommodative Fed monetary policy would stay in place in the short term. Yet again, investors looked to longer-maturity and higher-credit risk paper in search of yield, tightening investment-grade corporate spreads to 99 basis points, their lowest level since 2007 (source: Barclays Live). Emerging market bonds also performed strongly in the first half of 2014, with frontier market financing activity reaching new levels. The 10-year U.S. Treasury fell to 2.53% to end the second quarter, down 51 basis points from 3.04% at the end of 2013. The Income Fund (the “Fund”) returned 4.73% for the first six months of 2014, outperforming the Barclays U.S. Aggregate Bond Index return of 3.93% by 0.80%. The Fund benefited from its exposure to non-agency mortgage-backed securities, but was hurt by exposure to inflation-linked bonds. We are pleased with the Fund’s outperformance for the year-to-date period and believe the Fund is well positioned going into the second half of 2014 as the market deals with ongoing macroeconomic and geopolitical uncertainties. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Annuity contract fees are not reflected in returns. If these fees were included, returns would be lower. * Based on percent of the Fund’s total investments in securities, at value. Includes investments held as collateral for securities on loan (See Note 6 in Notes to Financial Statements). 9 Wilshire Variable Insurance Trust Small Cap Fund Commentary SMALL CAP FUND Average Annual Total Return Six Months Ended 06/30/14* 1.90% One Year Ended 06/30/14 22.29% Five Years Ended 06/30/14 17.76% Ten Years Ended 06/30/14 6.05% RUSSELL 2000® INDEX(1) Average Annual Total Return Six Months Ended 06/30/14* 3.19% One Year Ended 06/30/14 23.64% Five Years Ended 06/30/14 20.21% Ten Years Ended 06/30/14 8.70% * Not annualized. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Returns assume reinvestment of all distributions. Annuity contract fees are not reflected in returns. If these fees were included, returns would be lower. Recent performance can be found at your particular insurance company. The Russell 2000® Index is an unmanaged capitalization weighted broad-based index of 2,000 small capitalization U.S. companies. An individual cannot invest directly in an index. Index performance is presented for general comparative purposes. During certain periods, certain fees and expenses were waived and reimbursed. Without waivers and reimbursements, total returns for the periods would have been lower. For the six months ended June 30, 2014, fees totaling 0.06% of average net assets were waived. 10 Wilshire Variable Insurance Trust Small Cap Fund Commentary - (Continued) PORTFOLIO SECTOR WEIGHTING* (As of June 30, 2014) The U.S. stock market got off to a strong start as the Wilshire 5000 IndexSM rose 7.01% through June 2014. After a loss to start the year as a global flight to safety impacted most asset classes in January, investors became more comfortable with economic data as the months proceeded and winter temperatures began to thaw. The chair of the Federal Reserve changed hands during the first quarter as Janet Yellen assumed leadership in February. In the second quarter equities rallied further and the Wilshire 5000 IndexSM posted its eighth consecutive quarterly gain. After a nearly flat April, the Wilshire 5000 IndexSM was up strongly in both May and June and was up almost 25% since June 30 of last year. Investors did not appear overly concerned with the worst quarter for real GDP growth since the recession. The Fed continued tapering its asset purchases and suggested that it believes the downtick in growth and uptick in inflation are both temporary occurrences. Both large and small capitalization stocks posted gains during the first six months of the year, however large capitalization securities outpaced their smaller capitalization counterparts with the Wilshire U.S. Large-Cap IndexSM and Wilshire U.S. Small-Cap IndexSM returning 7.18% and 5.70%, respectively. Within both large and small capitalizations, value stocks outperformed growth securities. All sectors within the Wilshire 5000 IndexSM were positive year-to-date. Utilities (17.97%), Energy (14.05%) and Health Care (10.06%) were the top performers, while Consumer Discretionary (1.12%) and Telecom Services (4.02%) lagged the broader market during the first half of the year. The Small Cap Fund (the “Fund”) returned 1.90% for the first six months of 2014, underperforming the Russell 2000® Index return of 3.19% by 1.29%. While Fund performance was hindered by poor stock selection in the Financials and Information Technology sectors and by an underweight allocation to the top performing Utilities sector, it benefited from positive stock selection in the Health Care and Materials sectors. Despite the Fund’s underperformance versus its benchmark, we believe the Fund is well positioned going into the second half of 2014 as the market deals with ongoing macroeconomic and geopolitical issues. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Annuity contract fees are not reflected in returns. If these fees were included, returns would be lower. * Based on percent of the Fund’s total investments in securities, at value. Includes investments held as collateral for securities on loan (See Note 6 in Notes to Financial Statements). 11 Wilshire Variable Insurance Trust International Equity Fund Commentary INTERNATIONAL EQUITY FUND Average Annual Total Return Six Months Ended 06/30/14* 2.64% One Year Ended 06/30/14 16.29% Five Years Ended 06/30/14 9.93% Ten Years Ended 06/30/14 4.44% MSCI EAFE INDEX(1) Average Annual Total Return Six Months Ended 06/30/14* 4.78% One Year Ended 06/30/14 23.57% Five Years Ended 06/30/14 11.77% Ten Years Ended 06/30/14 6.93% * Not annualized. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Returns assume reinvestment of all distributions. Annuity contract fees are not reflected in returns. If these fees were included, returns would be lower. Recent performance can be found at your particular insurance company . The MSCI EAFE Index is an unmanaged capitalization-weighted measure of stock markets in Europe, Australasia and the Far East. An individual cannot invest directly in any index. Index performance is presented for general comparative purposes. During certain periods, certain fees and expenses were waived and reimbursed. Without waivers and reimbursements, total returns for the periods would have been lower. For the six months ended June 30, 2014, fees totaling 0.09% of average net assets were waived. 12 Wilshire Variable Insurance Trust International Equity Fund Commentary - (Continued) PORTFOLIO SECTOR WEIGHTING* (As of June 30, 2014) International stock markets underperformed the U.S. as the MSCI EAFE Index returned 4.78% in the first half of the year. The escalation of tensions between Russia and Ukraine threatened to impact important energy trade flows between Eastern and Western Europe, with much of the West proposing sanctions against Russia in response to its absorption of Crimea. The deterioration of Iraq’s fragile régime fueled additional investor concern during the quarter. However, this turmoil barely provided a pause for global stock markets’ upward march in the second quarter of 2014. With most major economies enjoying increased central bank support, and China’s government working to buoy the nation’s economic growth, equities returned healthy gains, with emerging market stocks recovering strongly from a weak first quarter. All sectors within the MSCI EAFE Index were positive year-to-date. Utilities (14.88%), Energy (14.21%), and Health Care (12.19%) performed strongly, while Information Technology (0.93%) and Consumer Discretionary (1.66%) lagged the broader market during the first half of the year. The International Equity Fund (the “Fund”) returned 2.64% for the first six months of 2014, underperforming the MSCI EAFE Index return of 4.78% by 2.14%. While Fund performance was hindered by poor stock selection in the Consumer Staples, Energy, and Consumer Discretionary sectors, it benefited from positive stock selection in the Financials and Information Technology sectors as well as an overweight allocation to the Health Care sector. Despite the Fund’s underperformance versus its benchmark, we believe the Fund is well positioned going into the second half of 2014 as the market deals with ongoing macroeconomic and geopolitical issues. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Annuity contract fees are not reflected in returns. If these fees were included, returns would be lower. * Based on percent of the Fund’s total investments in securities, at value. Includes investments held as collateral for securities on loan (See Note 6 in Notes to Financial Statements). 13 Wilshire Variable Insurance Trust Socially Responsible Fund Commentary SOCIALLY RESPONSIBLE FUND Average Annual Total Return Six Months Ended 06/30/14* 5.05% One Year Ended 06/30/14 20.64% Five Years Ended 06/30/14 15.77% Ten Years Ended 06/30/14 5.33% S&P 500 INDEX(1) Average Annual Total Return Six Months Ended 06/30/14* 7.14% One Year Ended 06/30/14 24.61% Five Years Ended 06/30/14 18.83% Ten Years Ended 06/30/14 7.78% * Not annualized. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Returns assume reinvestment of all distributions. Annuity contract fees are not reflected in returns. If these fees were included, returns would be lower. Recent performance can be found at your particular insurance company. The S&P 500 Index is an unmanaged index consisting of 500 stocks. An individual cannot invest directly in any index. Index performance is presented for general comparative purposes. During certain periods since inception, certain fees and expenses were waived and reimbursed. Without waivers and reimbursements, total returns since inception would have been lower. For the six months ended June 30, 2014, there were no waivers. 14 Wilshire Variable Insurance Trust Socially Responsible Fund Commentary - (Continued) PORTFOLIO SECTOR WEIGHTING* (As of June 30, 2014) The U.S. stock market got off to a strong start as the Wilshire 5000 IndexSM rose 7.01% through June 2014. After a loss to start the year as a global flight to safety impacted most asset classes in January, investors became more comfortable with economic data as the months proceeded and winter temperatures began to thaw. The chair of the Federal Reserve changed hands during the first quarter as Janet Yellen assumed leadership in February. In the second quarter equities rallied further and the Wilshire 5000 IndexSM posted its eighth consecutive quarterly gain. After a nearly flat April, the Wilshire 5000 IndexSM was up strongly in both May and June and was up almost 25% since June 30 of last year. Investors did not appear overly concerned with the worst quarter for real GDP growth since the recession. The Fed continued tapering its asset purchases and suggested that it believes the downtick in growth and uptick in inflation are both temporary occurrences. Both large and small capitalization stocks posted gains during the first six months of the year, however large capitalization securities outpaced their smaller capitalization counterparts with the Wilshire U.S. Large-Cap IndexSM and Wilshire U.S. Small-Cap IndexSM returning 7.18% and 5.70%, respectively. Within both large and small capitalizations, value stocks outperformed growth securities. All sectors within the Wilshire 5000 IndexSM were positive year-to-date. Utilities (17.97%), Energy (14.05%) and Health Care (10.06%) were the top performers, while Consumer Discretionary (1.12%) and Telecom Services (4.02%) lagged the broader market during the first half of the year. The Socially Responsible Fund (the “Fund”) returned 5.05% for the first six months of 2014, underperforming the S&P 500 Index return of 7.14% by 2.09%. While Fund performance was hindered by poor stock selection in the Information Technology, Health Care, and Industrials sectors, it benefited from positive stock selection in the Energy and Materials sectors. Despite the Fund’s underperformance versus its benchmark, we believe the Fund is well positioned going into the second half of 2014 as the market deals with ongoing macroeconomic and geopolitical issues. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Annuity contract fees are not reflected in returns. If these fees were included, returns would be lower. * Based on percent of the Fund’s total investments in securities, at value. Includes investments held as collateral for securities on loan (See Note 6 in Notes to Financial Statements). 15 Wilshire Variable Insurance Trust Disclosure of Fund Expenses For the Six Months Ended June 30, 2014 (Unaudited) All mutual funds have operating expenses. As a shareholder of a mutual fund, you incur ongoing costs, which include costs for investment advisory, administrative services, distribution and/or shareholder services and shareholder reports (like this one), among others. Operating expenses, which are deducted from a fund’s gross income, directly reduce the investment return of the fund. A fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing fees (in dollars) of investing in your Fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The table on the next page illustrates your Fund’s costs in two ways: Actual Fund Return:This section helps you to estimate the actual expenses, after any applicable fee waivers, that you paid over the period. The “Ending Account Value” shown is derived from the Fund’s actual return for the period, the “Expense Ratio” column shows the period’s annualized expense ratio, and the “Expenses Paid During Period” column shows the dollar amount that would have been paid by an investor who started with $1,000 in the Fund at the beginning of the period. You may use the information here, together with your account value, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your Fund in the first line under the heading entitled “Expenses Paid During Period.” Hypothetical 5% Return: This section is intended to help you compare your Fund’s costs with those of other mutual funds. The “Ending Account Value” shown is derived from hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and assumed rate of return. It assumes that the Fund had an annual return of 5% before expenses, but that the expense ratio is unchanged. In this case, because the return used is not the Fund’s actual return, the results do not apply to your investment. This example is useful in making comparisons to other mutual funds because the Securities and Exchange Commission (“SEC”) requires all mutual funds to calculate expenses based on an assumed 5% annual return. You can assess your Fund’s ongoing costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight and help you compare your ongoing costs only and do not reflect any transactional costs such as sales charges (loads), redemption fees, or exchange fees. Wilshire Variable Insurance Trust has no such charges or fees, but they may be present in other funds to which you compare this data. Therefore, the hypothetical portions of the table are useful in comparing ongoing costs only, and will not help you determine the relative costs of owning different funds. 16 Wilshire Variable Insurance Trust Disclosure of Fund Expenses - (Continued) For the Six Months Ended June 30, 2014 (Unaudited) Beginning Account Value 01/01/14 Ending Account Value 06/30/14 Expense Ratio(1) Expenses Paid During Period 01/01/14-06/30/14(2)(3) Equity Fund(4) Actual Fund Return 0.64% Hypothetical 5% Return 0.64% Balanced Fund(4) Actual Fund Return 0.34% Hypothetical 5% Return 0.34% Income Fund Actual Fund Return 1.19% Hypothetical 5% Return 1.19% Small Cap Fund(4) Actual Fund Return 0.80% Hypothetical 5% Return 0.80% International Equity Fund(4) Actual Fund Return 1.09% Hypothetical 5% Return 1.09% Socially Responsible Fund Actual Fund Return 1.32% Hypothetical 5% Return 1.32% Annualized, based on the Fund’s most recent fiscal half-year expenses. Expenses are equal to the Fund’s annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the period, then divided by 365. Expenses shown do not include annuity contract fees. The expense ratio does not include the expenses of the underlying funds. 17 Equity Fund Schedule of Investments June 30, 2014 (Unaudited) Shares Value INVESTMENTS IN UNDERLYING FUNDS — 69.5% Wilshire Large Company Growth Portfolio* $ Wilshire Large Company Value Portfolio* Total Investments in Underlying Funds (Cost $126,379,307) COMMON STOCK — 29.7% Consumer Discretionary — 3.5% Amazon.com, Inc.† Bed Bath & Beyond, Inc.†(a) Best Buy Co., Inc. Comcast Corp., Class A(a) Ford Motor Co. GameStop Corp., Class A(a) General Motors Co. Goodyear Tire & Rubber Co. (The) Harman International Industries, Inc. Hasbro, Inc.(a) Home Depot, Inc. (The) Lowe's Cos., Inc. Macy's, Inc. Michael Kors Holdings, Ltd.† NIKE, Inc., Class B O'Reilly Automotive, Inc.†(a) PulteGroup, Inc. Ross Stores, Inc. Staples, Inc.(a) Starwood Hotels & Resorts Worldwide, Inc. Time, Inc.† Time Warner Cable, Inc., Class A Time Warner, Inc. Tupperware Brands Corp.(a) VF Corp. Viacom, Inc., Class B Walt Disney Co. (The) Whirlpool Corp.(a) Consumer Staples — 3.1% Altria Group, Inc. Archer-Daniels-Midland Co. Coca-Cola Co. (The)(a) Coca-Cola Enterprises, Inc. Colgate-Palmolive Co. CVS Caremark Corp. General Mills, Inc. Kimberly-Clark Corp. Kroger Co. (The) McCormick & Co., Inc. Mondelez International, Inc., Class A PepsiCo, Inc. Philip Morris International, Inc. Procter & Gamble Co. (The) Reynolds American, Inc. Sysco Corp.(a) Tyson Foods, Inc., Class A Wal-Mart Stores, Inc. Shares Value Energy — 3.0% Baker Hughes, Inc. $ Chesapeake Energy Corp. Chevron Corp. ConocoPhillips(a) Consol Energy, Inc. Ensco PLC, Class A(a) EOG Resources, Inc. Exxon Mobil Corp. Helmerich & Payne, Inc.(a) Kinder Morgan, Inc.(a) Marathon Oil Corp. Newfield Exploration Co.† Occidental Petroleum Corp. Phillips 66 Schlumberger, Ltd. Seadrill, Ltd.(a) Valero Energy Corp.(a) Financials — 4.9% ACE, Ltd. Allstate Corp. (The) American Express Co. American International Group, Inc. Assurant, Inc. AvalonBay Communities, Inc.(b) Bank of America Corp. Bank of New York Mellon Corp. (The) Berkshire Hathaway, Inc., Class B† BlackRock, Inc., Class A(a) Capital One Financial Corp. Chubb Corp. (The) Citigroup, Inc. Cullen/Frost Bankers, Inc.(a) Discover Financial Services E*Trade Financial Corp.† Equity Residential(b) Fifth Third Bancorp Goldman Sachs Group, Inc. (The) Host Hotels & Resorts, Inc.(a) (b) Invesco, Ltd. JPMorgan Chase & Co. Leucadia National Corp. Lincoln National Corp. McGraw Hill Financial, Inc. PNC Financial Services Group, Inc. Prologis, Inc.(b) Prudential Financial, Inc. T Rowe Price Group, Inc. Travelers Cos., Inc. (The) U.S. Bancorp(a) Wells Fargo & Co. XL Group PLC, Class A Health Care — 3.8% AbbVie, Inc. Actavis PLC† Aetna, Inc. Allergan, Inc. AmerisourceBergen Corp., Class A(a) Biogen Idec, Inc.† See Notes to Financial Statements. 18 Equity Fund Schedule of Investments - (Continued) June 30, 2014 (Unaudited) Shares Value Health Care — (continued) Bristol-Myers Squibb Co. $ Cardinal Health, Inc. Celgene Corp.† Cigna Corp. Covidien PLC Edwards Lifesciences Corp.†(a) Gilead Sciences, Inc.† Johnson & Johnson McKesson Corp. Merck & Co., Inc. Novo Nordisk ADR(a) Pfizer, Inc. UnitedHealth Group, Inc. WellPoint, Inc.(a) Industrials — 3.1% 3M Co.(a) Boeing Co. (The)(a) Caterpillar, Inc. Cintas Corp.(a) Cummins, Inc. Deere & Co.(a) Dover Corp. Emerson Electric Co. General Electric Co. Honeywell International, Inc. L-3 Communications Holdings, Inc. Lockheed Martin Corp. Nielsen NV Northrop Grumman Corp. Parker Hannifin Corp.(a) Quanta Services, Inc.†(a) Raytheon Co. Robert Half International, Inc. Rockwell Automation, Inc. Snap-on, Inc. Southwest Airlines Co. Union Pacific Corp. United Technologies Corp. WW Grainger, Inc. Information Technology — 5.4% Accenture PLC, Class A(a) Apple, Inc. Cisco Systems, Inc. Computer Sciences Corp. Corning, Inc. eBay, Inc.† EMC Corp. Facebook, Inc., Class A† Fidelity National Information Services, Inc. Google, Inc., Class A† Google, Inc., Class C† Hewlett-Packard Co. Intel Corp.(a) International Business Machines Corp. Lam Research Corp. MasterCard, Inc., Class A Microsoft Corp. Shares Value Information Technology — (continued) Motorola Solutions, Inc. $ Oracle Corp. Paychex, Inc.(a) QUALCOMM, Inc. SanDisk Corp. Symantec Corp. Texas Instruments, Inc. Visa, Inc., Class A Western Digital Corp. Xerox Corp. Yahoo!, Inc.† Materials — 0.9% CF Industries Holdings, Inc. Dow Chemical Co. (The) EI du Pont de Nemours & Co. Freeport-McMoRan Copper & Gold, Inc. International Flavors & Fragrances, Inc. LyondellBasell Industries NV, Class A Packaging Corp. of America Vulcan Materials Co. Weyerhaeuser Co.(b) Telecommunication Services — 0.8% AT&T, Inc. Verizon Communications, Inc. Utilities — 1.2% AGL Resources, Inc.(a) Ameren Corp. American Electric Power Co., Inc. DTE Energy Co. Edison International Entergy Corp. ITC Holdings Corp.(a) NextEra Energy, Inc. Pinnacle West Capital Corp.(a) Public Service Enterprise Group, Inc. SCANA Corp.(a) Wisconsin Energy Corp.(a) Total Common Stock (Cost $56,543,683) SHORT-TERM INVESTMENTS (c) — 5.7% Northern Trust Institutional Government Select Portfolio, 0.010% Northern Trust Institutional Liquid Asset Portfolio, 0.010%(d) Total Short-Term Investments (Cost $12,606,444) Total Investments — 104.9% (Cost $195,529,434) Other Assets & Liabilities, Net — (4.9)% ) NET ASSETS — 100.0% $ See Notes to Financial Statements. 19 Equity Fund Schedule of Investments - (Continued) June 30, 2014 (Unaudited) * Affiliated Fund † Non-income producing security. (a) This security or a partial position of this security is on loan at June 30, 2014. The total market value of securities on loan at June 30, 2014 was $11,041,723. (b) Real Estate Investment Trust. (c) Rate shown is the 7-day effective yield as of June 30, 2014. (d) This security was purchased with cash collateral held from securities on loan. The total value of such security as of June 30, 2014 was $11,286,803. ADR — American Depositary Receipt Ltd. — Limited PLC — Public Limited Company As of June 30, 2014, all of the Fund’s investments in securities were considered Level 1, in accordance with the authoritative guidance on fair value measurements and disclosure under U.S. GAAP. For the period ended June 30, 2014, there have been no transfers between Level 1 and Level 2 assets and liabilities. See Notes to Financial Statements. 20 Balanced Fund Schedule of Investments June 30, 2014 (Unaudited) Shares Value INVESTMENT IN UNDERLYING FUNDS — 100.0% Wilshire International Equity Fund* $ Wilshire Large Company Growth Portfolio* Wilshire Large Company Value Portfolio* Wilshire Small Company Growth Portfolio* Wilshire Small Company Value Portfolio* Wilshire Variable Insurance Trust Income Fund* Total Investments in Underlying Funds (Cost $143,636,164) SHORT-TERM INVESTMENT — 0.2% Northern Trust Institutional Government Select Portfolio, 0.010% (a) Total Short-Term Investment (Cost $363,973) Total Investments — 100.2% (Cost $144,000,137) Other Assets & Liabilities, Net — (0.2)% ) NET ASSETS — 100.0% $ * Affiliated Fund (a) Rate shown is the 7-day effective yield as of June 30, 2014. As of June 30, 2014, all of the Fund’s investments in securities were considered Level 1, in accordance with the authoritative guidance on fair value measurements and disclosures under U.S. GAAP. For the period ended June 30, 2014, there have been no transfers between Level 1 and Level 2 assets and liabilities. See Notes to Financial Statements. 21 Income Fund Schedule of Investments June 30, 2014 (Unaudited) Maturity Date Par Value ASSET-BACKED SECURITIES — 3.8% Access Financial Manufactured Housing Contract Trust 7.650% 05/15/21 $ $ Ameriquest Mortgage Securities, Inc. 0.842%(a) 04/25/34 Amortizing Residential Collateral Trust 0.834%(a) 01/01/32 Bayview Financial Acquisition Trust 0.825%(a) 02/28/44 Bear Stearns Asset Backed Securities Trust 0.722%(a) 09/25/34 CIT Group Securitization Corp. 7.650% 05/15/26 Conseco Financial Corp. 9.150% 01/15/18 Delta Funding Home Equity Loan Trust 7.040% 06/25/27 Educational Funding of the South, Inc. 0.879%(a) 04/25/35 Greenpoint Manufactured Housing (a) 2.910% 03/18/29 3.535% 06/19/29 3.650% 02/20/32 3.652% 02/20/30 3.656% 03/13/32 Home Equity Mortgage Loan Trust 0.412%(a) 06/25/36 Northstar Education Finance, Inc. (a) 1.188% 01/29/46 1.538% 10/30/45 RAMP Trust 0.652%(a) 09/25/35 SACO I Trust (a) 0.412% 06/25/36 0.492% 03/25/36 Saxon Asset Securities Trust 0.842%(a) 05/25/35 SLM Student Loan Trust (a) 0.663% 09/16/24 1.102% 09/25/28 Total Asset-Backed Securities (Cost $2,859,294) COLLATERALIZED MORTGAGE OBLIGATIONS — 36.5% Agency Mortgage-Backed Obligation — 28.1% FHLMC 2.050%(a) 12/15/37 2.285%(a) 01/01/38 2.523%(a) 05/01/37 3.500% 04/01/43 3.500% 10/15/27 3.500% 01/01/34 5.000% 10/01/33 Maturity Date Par Value Agency Mortgage-Backed Obligation — (continued) 5.000% 09/01/33 $ $ 5.000% 08/01/33 5.000% 09/01/33 5.000% 09/01/33 6.000% 10/01/36 7.000% 03/01/39 FHLMC Multifamily Structured Pass-Through Certificates, IO (a) 1.363% 04/25/20 1.588% 12/25/21 1.660% 06/25/20 1.727% 10/25/21 1.827% 07/25/21 FHLMC TBA 3.000% 08/01/42 3.500% 07/15/41 FNMA 2.528%(a) 01/01/37 3.000% 06/25/27 3.500% 10/01/42 3.500% 10/01/33 3.500% 03/01/43 3.500% 11/01/33 3.500% 12/01/33 3.500% 11/01/33 3.500% 12/01/42 3.500% 08/01/33 3.500% 12/01/42 3.500% 12/01/42 3.500% 04/01/43 3.500% 12/01/33 4.000% 12/01/42 4.500% 09/01/43 4.500% 10/01/43 4.500% 06/01/41 4.500% 04/01/41 4.500% 05/01/31 4.500% 09/01/41 4.500% 11/01/43 4.500% 01/01/44 4.500% 06/01/31 4.500% 11/01/31 4.500% 12/01/31 4.500% 04/01/31 5.000% 05/01/42 5.500% 04/01/36 5.500% 09/01/35 5.500% 07/25/41 5.500% 08/01/38 5.500% 04/25/42 5.500% 11/01/36 6.000% 11/01/35 6.000% 02/01/34 6.000% 04/01/33 6.000% 08/01/37 See Notes to Financial Statements. 22 Income Fund Schedule of Investments - (Continued) June 30, 2014 (Unaudited) Maturity Date Par Value Agency Mortgage-Backed Obligation — (continued) 6.000% 12/01/39 $ $ 6.000% 09/01/39 7.000% 04/01/37 7.000% 05/01/32 7.000% 02/01/39 9.750% 11/25/18 9.750% 08/25/19 FNMA, IO 4.000% 11/25/41 FNMA TBA 3.000% 07/01/26 3.500% 07/25/26 4.000% 08/13/39 4.500% 07/01/37 GNMA 0.552%(a) 12/20/60 0.632%(a) 03/20/61 0.652%(a) 03/20/61 0.826%(a) 08/16/52 0.946%(a) 06/16/55 2.000% 12/16/49 2.250% 03/16/35 2.900%(a) 06/16/44 2.900%(a) 02/16/44 3.500% 05/20/43 4.500% 04/20/41 4.500% 03/20/41 5.000% 11/20/40 5.000% 05/15/40 5.000% 09/20/40 5.000% 08/20/40 5.000% 04/15/40 5.500% 05/15/36 6.000% 05/15/33 6.000% 03/15/35 6.000% 07/20/38 6.000% 03/15/37 6.500% 10/20/37 GNMA TBA 3.500% 07/01/42 3.500% 07/15/41 4.000% 07/01/39 Non-Agency Mortgage-Backed Obligation — 8.4% American Home Mortgage Assets 0.380%(a) 05/25/46 Banc of America Commercial Mortgage, Inc. 5.448% 09/10/47 5.775%(a) 06/10/49 Banc of America Funding Corp. 2.887%(a) 09/20/35 Banc of America Mortgage Securities, Inc. 2.580%(a) 02/25/34 Maturity Date Par Value Non-Agency Mortgage-Backed Obligation — (continued) Bear Stearns Adjustable Rate Mortgage Trust (a) 2.684% 02/25/34 $ $ 2.947% 11/25/34 Bear Stearns ALT-A Trust 2.536%(a) 08/25/34 Citigroup Mortgage Loan Trust, Inc. 2.619%(a) 02/25/34 Commercial Mortgage Trust 4.300% 10/10/46 4.762%(a) 10/10/46 5.255%(a) 10/10/46 5.398%(a) 12/11/49 5.566%(a) 01/15/46 6.015%(a) 07/10/38 Countrywide Alternative Loan Trust 0.363%(a) 03/20/46 Credit Suisse Commercial Mortgage Trust 5.615%(a) 01/15/49 Credit Suisse Mortgage Trust 5.373% 12/15/39 DBUBS Mortgage Trust 3.642% 08/10/44 First Horizon Mortgage Pass-Through Trust 2.625%(a) 02/25/35 Greenpoint Mortgage Funding Trust 0.362%(a) 04/25/36 GS Mortgage Securities Trust (a) 1.392% 04/12/47 5.161% 11/10/46 HomeBanc Mortgage Trust 0.452%(a) 05/25/37 Impac CMB Trust 0.692%(a) 05/25/35 Indymac Index Mortgage Loan Trust (a) 0.272% 07/25/36 0.352% 06/25/47 0.412% 06/25/35 2.468% 03/25/35 JPMorgan Chase Commercial Mortgage Securities Trust 1.454%(a) 04/15/24 5.050%(a) 01/15/47 5.251%(a) 11/15/45 5.502%(a) 06/12/47 5.703% 05/12/17 6.082%(a) 02/12/51 LB-UBS Commercial Mortgage Trust 6.370%(a) 09/15/45 Master Adjustable Rate Mortgages Trust (a) 0.924% 12/25/46 3.180% 12/25/34 Merrill Lynch Mortgage Trust 6.033%(a) 06/12/50 See Notes to Financial Statements. 23 Income Fund Schedule of Investments - (Continued) June 30, 2014 (Unaudited) Maturity Date Par Value Non-Agency Mortgage-Backed Obligation — (continued) Merrill Lynch 5.485%(a) 03/12/51 $ $ Morgan Stanley Bank of America Merrill Lynch Trust 3.214% 02/15/46 Morgan Stanley Capital I Trust 5.399% 12/15/43 5.692%(a) 04/15/49 Morgan Stanley Mortgage Loan Trust (a) 0.452% 03/25/36 0.472% 01/25/35 2.670% 07/25/34 2.737% 08/25/34 Prime Mortgage Trust 8.002% 07/25/34 Residential Asset Securitization Trust 4.751% 02/25/19 Structured Adjustable Rate Mortgage Loan Trust (a) 0.816% 10/25/35 2.506% 11/25/34 2.515% 01/25/35 Wachovia Bank Commercial Mortgage Trust 5.383% 12/15/43 WaMu Mortgage Pass-Through Certificates (a) 0.472% 08/25/45 0.823% 03/25/47 2.462% 02/25/33 Washington Mutual Mortgage Pass-Through Certificates 0.552%(a) 06/25/35 Washington Mutual MSC Mortgage Pass-Through Certificates 2.406%(a) 01/25/35 Wells Fargo Mortgage Backed Securities Trust 2.624%(a) 04/25/36 WFRBS Commercial Mortgage Trust 3.667% 11/15/44 Total Collateralized Mortgage Obligations (Cost $28,414,651) CORPORATE BONDS — 26.0% Consumer Discretionary — 1.9% CCO Holdings LLC 6.500%(c) 04/30/21 Comcast Corp. 3.600%(c) 03/01/24 6.950% 08/15/37 CSC Holdings LLC 6.750% 11/15/21 Maturity Date Par Value Consumer Discretionary — (continued) DISH DBS Corp. 5.000% 03/15/23 $ $ 5.125% 05/01/20 7.875% 09/01/19 Ford Motor Co. 4.750% 01/15/43 Hilton Worldwide Finance LLC 5.625%(d) 10/15/21 Intelsat Jackson Holdings SA 5.500%(c) 08/01/23 7.500% 04/01/21 McDonald's Corp. MTN 5.350%(c) 03/01/18 News America, Inc. 6.650%(c) 11/15/37 Telefonica Emisiones SAU 6.221%(c) 07/03/17 Time Warner Cable, Inc. 5.500% 09/01/41 5.875% 11/15/40 6.750% 06/15/39 8.250% 04/01/19 Time Warner, Inc. 7.700% 05/01/32 Viacom, Inc. 4.250%(c) 09/01/23 Consumer Staples — 2.2% Altria Group, Inc. 2.850% 08/09/22 4.750% 05/05/21 5.375% 01/31/44 9.250% 08/06/19 CVS Caremark Corp. 2.750% 12/01/22 HJ Heinz Co. 4.250%(c) 10/15/20 Kraft Foods Group, Inc. 3.500%(c) 06/06/22 5.375% 02/10/20 Lorillard Tobacco Co. 3.750%(c) 05/20/23 Molson Coors Brewing Co. 3.500%(c) 05/01/22 Mondelez International, Inc. 5.375% 02/10/20 PepsiCo, Inc. 0.700% 08/13/15 7.900% 11/01/18 Philip Morris International, Inc. 2.500% 08/22/22 2.900% 11/15/21 4.500% 03/20/42 See Notes to Financial Statements. 24 Income Fund Schedule of Investments - (Continued) June 30, 2014 (Unaudited) Maturity Date Par Value Consumer Staples — (continued) Reynolds American, Inc. 3.250% 11/01/22 $ $ 6.750% 06/15/17 Reynolds Group Issuer, Inc. 5.750% 10/15/20 Energy — 4.2% Access Midstream Partners 4.875%(c) 03/15/24 4.875% 05/15/23 5.875% 04/15/21 Anadarko Finance Co. 7.500%(c) 05/01/31 Apache Corp. 3.250%(c) 04/15/22 Arch Coal, Inc. 7.000%(c) 06/15/19 Atwood Oceanics, Inc. 6.500%(c) 02/01/20 Baker Hughes, Inc. 7.500% 11/15/18 Chesapeake Energy Corp. 6.875%(c) 11/15/20 Concho Resources, Inc. 5.500% 10/01/22 6.500%(c) 01/15/22 ConocoPhillips 5.900% 05/15/38 CONSOL Energy, Inc. 8.250% 04/01/20 Continental Resources, Inc. 4.500% 04/15/23 5.000%(c) 09/15/22 Devon Energy Corp. 5.600% 07/15/41 Devon Financing Corp. LLC 7.875% 09/30/31 Enterprise Products Operating LLC 6.500% 01/31/19 Hess Corp. 7.875% 10/01/29 8.125%(c) 02/15/19 Kerr-McGee Corp. 7.875% 09/15/31 Key Energy Services, Inc. 6.750%(c) 03/01/21 MarkWest Energy Partners 5.500% 02/15/23 6.250% 06/15/22 6.500%(c) 08/15/21 Noble Energy, Inc. 4.150% 12/15/21 Occidental Petroleum Corp. 2.700%(c) 02/15/23 3.125% 02/15/22 Maturity Date Par Value Energy — (continued) Peabody Energy Corp. 6.500%(c) 09/15/20 $ $ Pemex Project Funding Master Trust 6.625% 06/15/35 Penn Virginia Resource Partners 8.375%(c) 06/01/20 Plains Exploration & Production Co. 6.125% 06/15/19 QEP Resources, Inc. 5.250%(c) 05/01/23 6.875%(c) 03/01/21 Range Resources Corp. 5.750% 06/01/21 6.750%(c) 08/01/20 Regency Energy Partners 5.875% 03/01/22 6.500%(c) 07/15/21 Samson Investment Co. 10.750%(d) 02/15/20 Transocean, Inc. 5.050%(c) 12/15/16 6.375% 12/15/21 Williams Cos., Inc. 7.500% 01/15/31 7.750% 06/15/31 Financials — 9.2% American Express Co. 6.800%(a) 09/01/66 American Express Credit Corp. MTN 5.125% 08/25/14 American International Group, Inc. 5.850% 01/16/18 6.250% 03/15/37 Bank of America Corp. MTN 2.600% 01/15/19 3.300% 01/11/23 3.875%(c) 03/22/17 5.000% 05/13/21 5.650% 05/01/18 5.750% 12/01/17 7.625% 06/01/19 Berkshire Hathaway, Inc. 3.200% 02/11/15 BNP Paribas SA MTN 2.375% 09/14/17 Boeing Capital Corp. 4.700%(c) 10/27/19 CIT Group, Inc. 5.000%(c) 08/01/23 Citigroup, Inc. 5.000% 09/15/14 5.350%(a) 05/29/49 5.500% 10/15/14 5.500% 09/13/25 See Notes to Financial Statements. 25 Income Fund Schedule of Investments - (Continued) June 30, 2014 (Unaudited) Maturity Date Par Value Financials — (continued) 5.900%(a) 12/29/49 $ $ 5.950%(a) (c) 12/29/49 6.010% 01/15/15 6.300%(a) (c) 12/29/49 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA 3.375% 01/19/17 Countrywide Financial Corp. 6.250% 05/15/16 Ford Motor Credit Co. LLC 8.125%(c) 01/15/20 General Electric Capital Corp. MTN 1.625% 07/02/15 5.625% 05/01/18 6.375%(a) 11/15/67 6.875% 01/10/39 Goldman Sachs Capital II 4.000%(a) (c) 06/01/43 Goldman Sachs Group, Inc. MTN 2.375% 01/22/18 4.000%(c) 03/03/24 5.250% 07/27/21 5.375% 03/15/20 5.750%(c) 01/24/22 6.000%(c) 06/15/20 6.250% 02/01/41 6.750% 10/01/37 John Deere Capital Corp. MTN 1.700% 01/15/20 2.250%(c) 04/17/19 JPMorgan Chase & Co. 3.375%(c) 05/01/23 3.625%(c) 05/13/24 4.400% 07/22/20 5.125% 09/15/14 5.150%(c) 10/01/15 MetLife, Inc. 4.750% 02/08/21 5.875% 02/06/41 6.400%(c) 12/15/36 Morgan Stanley MTN 0.678%(a) 10/18/16 4.750% 03/22/17 6.625% 04/01/18 Royal Bank of Scotland Group PLC 2.550% 09/18/15 6.100% 06/10/23 Toyota Motor Credit Corp. MTN 1.250%(c) 10/05/17 Voya Financial, Inc. 2.900% 02/15/18 Wachovia Capital Trust III 5.570%(a) 12/31/49 Wells Fargo & Co. 1.500%(c) 01/16/18 Maturity Date Par Value Financials — (continued) 2.100% 05/08/17 $ $ 3.450%(c) 02/13/23 3.676%(b) 06/15/16 4.480%(c) 01/16/24 5.375% 11/02/43 Wells Fargo Capital X 5.950%(c) 12/15/36 Health Care — 2.1% AbbVie, Inc. 1.750% 11/06/17 2.900% 11/06/22 Amgen, Inc. 3.625% 05/22/24 Catholic Health Initiatives 4.350% 11/01/42 Express Scripts Holding Co. 3.500%(c) 11/15/16 Fresenius Medical Care US Finance, Inc. 6.875% 07/15/17 GlaxoSmithKline Capital PLC 2.850% 05/08/22 HCA, Inc. 5.875% 03/15/22 7.500%(c) 11/15/95 7.690%(c) 06/15/25 Humana, Inc. 3.150%(c) 12/01/22 7.200% 06/15/18 Medtronic, Inc. 3.125% 03/15/22 4.450% 03/15/20 Tenet Healthcare Corp. 9.250% 02/01/15 Thermo Fisher Scientific, Inc. 3.600% 08/15/21 UnitedHealth Group, Inc. 3.375%(c) 11/15/21 3.875%(c) 10/15/20 5.700% 10/15/40 6.000% 02/15/18 WellPoint, Inc. 1.250% 09/10/15 3.125%(c) 05/15/22 3.700% 08/15/21 5.875% 06/15/17 Wyeth 5.950% 04/01/37 Zoetis, Inc. 3.250%(c) 02/01/23 Industrials — 1.2% Boeing Co. 6.000%(c) 03/15/19 See Notes to Financial Statements. 26 Income Fund Schedule of Investments - (Continued) June 30, 2014 (Unaudited) Maturity Date Par Value Industrials — (continued) Continental Airlines 1998-1 Class A Pass-Through Trust 6.648% 09/15/17 $ $ Delta Air Lines, Inc. 6.821% 08/10/22 Eaton Corp. 1.500% 11/02/17 2.750% 11/02/22 4.150%(c) 11/02/42 General Electric Capital Corp. MTN 5.550%(c) 05/04/20 General Electric Co. 0.850%(c) 10/09/15 4.500% 03/11/44 United Airlines, Inc. 9.750% 01/15/17 United Technologies Corp. 4.500% 06/01/42 Waste Management, Inc. 3.500% 05/15/24 4.600%(c) 03/01/21 7.375% 05/15/29 Information Technology — 0.3% First Data Corp. 11.750%(c) 08/15/21 12.625% 01/15/21 Oracle Corp. 1.200%(c) 10/15/17 Materials — 1.6% ArcelorMittal 5.000% 02/25/17 Ball Corp. 4.000%(c) 11/15/23 5.000% 03/15/22 Barrick Corp. (c) 3.850% 04/01/22 4.100% 05/01/23 Barrick North America Finance LLC 4.400%(c) 05/30/21 Celulosa Arauco y Constitucion SA 4.750%(c) 01/11/22 Cliffs Natural Resources, Inc. (c) 3.950% 01/15/18 4.800% 10/01/20 Eagle Spinco, Inc. 4.625%(c) 02/15/21 Ecolab, Inc. 4.350% 12/08/21 Freeport-McMoRan Copper & Gold, Inc. 2.375%(c) 03/15/18 Hexion US Finance Corp. 6.625%(c) 04/15/20 Maturity Date Par Value Materials — (continued) Plains Exploration & Production Co. 6.500% 11/15/20 $ $ 6.875% 02/15/23 PPG Industries, Inc. 6.650%(c) 03/15/18 Rio Tinto Finance USA, Ltd. 2.250% 12/14/18 Rock Tenn Co. 3.500% 03/01/20 4.000% 03/01/23 Southern Copper Corp. 5.250%(c) 11/08/42 Steel Dynamics, Inc. 7.625% 03/15/20 Vale Overseas, Ltd. 4.375%(c) 01/11/22 Telecommunication Services — 1.9% AT&T, Inc. 3.000% 02/15/22 3.875% 08/15/21 3.900%(c) 03/11/24 4.350% 06/15/45 5.500% 02/01/18 Qwest Corp. 6.875%(c) 09/15/33 Sprint Capital Corp. 6.875% 11/15/28 Sprint Corp. 7.875%(d) 09/15/23 tw telecom holdings inc 5.375% 10/01/22 Verizon Communications, Inc. 2.450% 11/01/22 3.450%(c) 03/15/21 5.150% 09/15/23 6.350%(c) 04/01/19 6.400% 09/15/33 6.550% 09/15/43 7.750% 12/01/30 Utilities — 1.4% AES Corp. (The) 8.000%(c) 06/01/20 Berkshire Hathaway Energy Co. 6.500% 09/15/37 Exelon Corp. 5.625% 06/15/35 FirstEnergy Corp. 2.750% 03/15/18 4.250%(c) 03/15/23 7.375% 11/15/31 Pacific Gas & Electric Co. 6.050% 03/01/34 8.250% 10/15/18 See Notes to Financial Statements. 27 Income Fund Schedule of Investments - (Continued) June 30, 2014 (Unaudited) Maturity Date Par Value Utilities — (continued) Southern Natural Gas Co. LLC 5.900%(c) (d) 04/01/17 $ $ 8.000% 03/01/32 Total Corporate Bonds (Cost $18,732,702) FOREIGN BONDS — 5.9% (e) Australia — 0.7% BHP Billiton Finance USA, Ltd. 6.500% 04/01/19 5.000%(c) 09/30/43 3.250% 11/21/21 Rio Tinto Finance USA, Ltd. 9.000% 05/01/19 6.500%(c) 07/15/18 3.750% 09/20/21 Belgium — 0.3% Anheuser-Busch InBev Worldwide, Inc. 5.375% 01/15/20 2.500%(c) 07/15/22 Brazil — 0.9% Petrobras International Finance Co. 6.125%(c) 10/06/16 5.750%(c) 01/20/20 5.375% 01/27/21 3.875% 01/27/16 Vale Overseas, Ltd. 6.875%(c) 11/21/36 Canada — 1.7% Province of British Columbia 2.000%(c) 10/23/22 Province of New Brunswick Canada 2.750%(c) 06/15/18 Province of Ontario Canada 4.400% 04/14/20 1.200% 02/14/18 Province of Quebec Canada 2.625% 02/13/23 Rogers Communications, Inc. 6.750% 03/15/15 Hungary — 0.1% Hungary Government International Bond 5.750% 11/22/23 Maturity Date Par Value Mexico — 0.5% America Movil SAB de CV 5.625%(c) 11/15/17 $ $ 5.000%(c) 03/30/20 Petroleos Mexicanos 3.500% 01/30/23 Netherlands — 0.3% Shell International Finance BV 4.375% 03/25/20 Poland — 0.3% Poland Government International Bond 4.000% 01/22/24 Russia — 0.1% Russian Foreign Bond - Eurobond 7.500% 03/31/30 South Africa — 0.3% South Africa Government International Bond 5.875%(c) 09/16/25 Spain — 0.1% Telefonica Emisiones SAU 5.877% 07/15/19 United Kingdom — 0.6% BP Capital Markets PLC 3.875% 03/10/15 Diageo Capital PLC 4.828%(c) 07/15/20 Royal Bank of Scotland Group PLC 7.648%(a) 08/31/49 Total Foreign Bonds (Cost $4,377,478) MUNICIPAL BOND — 0.2% Northstar Education Finance, Inc., RB(a) 1.188% 01/29/46 Total Municipal Bond (Cost $125,035) See Notes to Financial Statements. 28 Income Fund Schedule of Investments - (Continued) June 30, 2014 (Unaudited) Maturity Date Shares Value PREFERRED STOCK — 0.5% GMAC Capital Trust I, 8.125%(a) $ Total Preferred Stock (Cost $384,375) Par U.S. GOVERNMENT & AGENCY OBLIGATIONS — 2.7% FHLB 5.500% 07/15/36 $ FNMA 4.146%(f) 10/09/19 6.250% 05/15/29 6.625% 11/15/30 Tennessee Valley Authority 5.250% 09/15/39 Total U.S. Government & Agency Obligations (Cost $1,902,383) U.S. TREASURY OBLIGATIONS — 14.6% U.S. Treasury Bond 3.750% 11/15/43 3.625% 02/15/44 3.375% 05/15/44 U.S. Treasury Inflation-Protected Security (g) 1.375% 02/15/44 0.750% 02/15/42 0.375% 07/15/23 U.S. Treasury Note 2.750%(c) 11/15/23 2.500%(c) 05/15/24 2.125% 01/31/21 2.000% 05/31/21 1.625% 04/30/19 1.500%(c) 05/31/19 1.500% 07/31/16 1.375% 06/30/18 0.875%(c) 04/15/17 0.250%(c) 10/31/15 Total U.S. Treasury Obligations (Cost $11,126,124) Maturity Date Shares Value ESCROW SECURITIES — 0.0% Financials — 0.0% Lehman Brothers Holdings Capital Trust VII MTN 5.857%(h) 11/29/49 $
